DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species of potassium carbonate and HEDTA in the reply filed on 1/31/22 is acknowledged.  
The species requirement is hereby withdrawn in light of the rejection and allowable subject matter set forth below.  E.G. in light of the allowability of some species/claims, search has continued onto other species.  It is also noted that if the method claims are amended (Group II) include any/all allowable subject matter they will be rejoined.
The traversal regarding species is moot in light of the requirement being withdrawn.  Regarding the traversal of the groups on the ground(s) that the Examiner has provided no evidence that show the claimed product can be used as the office action alleges: This is not found persuasive because the method of injecting a fluid can be used by materially different products such as acidizing compositions.  No further evidence is required.  It is unclear why Applicant believes an acidizing composition cannot be injected and kept in contact with the well and surfaces in the wellbore, as is claimed in the instant method.  Upon Applicant’s arguments/evidence that such cannot be injected/used the Examiner will appropriately respond/argue (with or without evidence, as needed).

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/31/22.

Priority
The claims have an effective date of the filing date of the application: 9/17/18

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/18 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Trahan (US 8673834).

 	Although IDS is exemplified as the second complexing chemical, other alternatives may be used such as EDTA, DTPA or other options of Column 5 line 65-Column 6 line 5.  Picking/swapping EDTA or DTPO for IDS is anticipated since it is the only element picked from a list.  The pH of the composition is between 6-7 (Column 8 line 21), anticipating all the requirements of claims 1 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trahan.
Trahan includes elements as set forth above.  Alternative to the 102 position over claims 1 and 3 a prima facie case of obviousness exists for the combination of THPS and DTPA or EDTA of claim 1.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).
The pH range of between 6-7 (Column 8 line 21) embraces and renders obvious the requirements of claim 2.  Albeit exemplified, the corrosion inhibitors are not required by the reference, e.g. though they are “functional additives to improve performance” (Column 5 lines 56-57) in the reference the reference does not require them therein, thus meeting the requirements of claim 4.  Alternatively, omission of an element and its function is obvious if that function is not desired (MPEP 2144 IIA Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), thus removing the corrosion inhibitor if you did not need to inhibit corrosion is prima facie obvious.  Elements above further meet the requirements of claims 8-10.

Claims 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidoe (US 6926836) in view of Mahmoud (US 2017/0198198), or, Mahmoud in view of Fidoe.

Mahmoud discloses methods for removing iron sulfide deposits (title).  The deposits are removed by dissolving the deposit (abstract).  The method comprising using a composition comprising a chelating agent selected from GLDA and MGDA, in addition to a converting agent such as potassium carbonate (abstract).  The pH when using GLDA or MGDA is from about 2 to about 6 [0049].  The chelating agent is added in amounts from 7-60 wt% of the composition [0044].
One can see that the above references both use compositions to remove/dissolve iron sulfide deposits/scale.  The compositions are used in the same environment (wellbores) and at overlapping pH values.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Thus, the combination of the two compositions is prima facie obvious.  Mahmoud has the more limiting pH, e.g. about 2 to about 6.  Such meets the requirements of claim 1.  It is the Examiner’s position that “about 6” embraces/overlaps 6.5 +-0.3, or, are so close (and both below 7 (neutral) meaning they are acidic by nature) that such would be prima facie obvious, meeting the requirements of claim 2.  Elements above meet the requirements of claims 3, 4.  It is the Examiner’s position that “about 6” embraces/overlaps 6.5, or, is so close (and both below 7 (neutral) meaning they are acidic by nature) that such would be prima facie obvious, meeting the requirements of claim 8.  Elements above meet the requirements of claims 9-10.  

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a composition with THPS and HEDTA at a pH from about 6-8 is not suggested or disclosed.  Mahmoud is the closest prior art to HEDTA and THPS but discloses a pH with HEDTA to be from about 8 to 14 [0048].  Though this pH range embraces instant .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALICIA BLAND/           Primary Examiner, Art Unit 1766